IN THE SUPREME COURT OF IOWA
                               No. 15–1350

                           Filed May 19, 2017

                         Amended August 1, 2017


DANIEL KLINE, FRANK SORIES, and AMARIS McCANN,

      Appellees,

vs.

SOUTHGATE PROPERTY MANAGEMENT, LLC,

      Appellant.


      Appeal from the Iowa District Court for Johnson County, Patrick R.

Grady, Judge.



      A landlord appeals a district court’s ruling on summary judgment

that certain lease provisions are prohibited under the Iowa Uniform

Residential Landlord and Tenant Act and that certified a class of tenants.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.


      James W. Affeldt and Nicholas J. Kilburg of Elderkin & Pirnie,

P.L.C., Cedar Rapids, until withdrawal, and then Stephen J. Holtman

and Lisa A. Stephenson of Simmons Perrine Moyer Bergman, PLC, Cedar

Rapids, for appellant.



      Christopher Warnock of The Iowa Tenants’ Project, Iowa City, and

Christine Boyer of The Iowa Tenants’ Project, Iowa City, for appellees.
                                  2

     Thomas H. Walton and Matthew R. Eslick of Nyemaster Goode,

P.C., Des Moines, for amici curiae Landlords of Iowa, Inc. and Greater

Iowa Apartment Association.
                                      3

HECHT, Justice.

        Three tenants brought this action against their landlord after their

leases expired. The tenants, alleging they represent a class of similarly

situated residential tenants, claim the landlord is liable for damages

under the Iowa Uniform Residential Landlord and Tenant Act (the Act)

because the landlord’s leases included several provisions known by the

landlord to be prohibited provisions. The district court granted summary

judgment in favor of the tenants, declaring that the challenged lease

provisions violate the Act and certifying a class of tenants.           On

interlocutory appeal, the landlord contends (1) the lease provisions are

not prohibited under the Act; (2) the tenants have no claim for damages

because even if the lease provisions are prohibited, the landlord did not

enforce them; and (3) the district court erred in certifying the class of

tenants. Upon review, we conclude some, but not all, of the challenged

lease provisions are prohibited under the Act, and the district court’s

certification of a class of plaintiff tenants is procedurally flawed.

Accordingly, we affirm in part, reverse in part, and remand.

        I. Background Facts and Proceedings.

        Daniel Kline, Frank Sories, and Amaris McCann are former

residential tenants of properties owned or managed by SouthGate

Property Management, LLC.         Kline and Sories entered into a rental

agreement with SouthGate on July 27, 2012, for a lease term that ended

on July 28, 2013.      McCann entered into a residential agreement with

SouthGate on August 1, 2012, for a lease term that ended on July 28,

2014.

        SouthGate’s leases included provisions imposing fees, charges, and

liquidated damages against the tenants in the event of various

occurrences. Paragraph 3 prescribed a charge of $25 if a tenant’s check
                                         4

was returned for insufficient funds. Paragraph 4 established a charge of

$50 per month for each new tenant added after the term of the lease

began. Paragraph 9 assessed a handling fee of $50 for each utility bill

received or paid by SouthGate as a consequence of a tenant’s failure to

take responsibility for the obligation and established a $50 utility

reconnection charge in the event the tenant’s delinquency precipitated a

termination of utility service. Paragraph 12 set a charge for maintenance

calls caused by a tenant’s negligence at the “current rate per hour plus

trip charge” as determined by SouthGate.                  A liquidated damage

assessment of $500 was prescribed in paragraph 15 for keeping an

unauthorized pet on the premises.            An administrative fee of $300 was

imposed in paragraph 19 if a tenant assigned or sublet the premises.

Paragraph 22 of the lease established a daily rate of $300 per day for

tenants holding over and also required the tenants to pay “any damages”

resulting from the holdover.        An acceleration clause in paragraph 27

provided the tenant would immediately owe rent for the entire term of the

lease in the event of an early termination.

      Additional fees were prescribed by SouthGate’s Building and

Property Rules. 1 Rule 10 charged tenants for “lockout service calls” at

the rate of $45 per call during business hours and $85 per call at other

times. Rule 11 established a fee of $15 for replacement keys and rule 12

imposed a charge of $25 for each violation of the lease or the building

and property rules.




      1Paragraphs   33 and 37 of SouthGate’s leases incorporated several attachments
including “Building and Property Rules” consisting of twelve paragraphs on a single
page.   Iowa Code section 562A.18 authorizes landlords to adopt written rules
concerning use and occupancy of the premises. Iowa Code § 562A.18 (2015).
                                    5

      The leases also limited a tenant’s remedies in the event SouthGate

was unable to deliver possession on the first day of the lease term.

Paragraph 11 provided as follows:

      Subject to other remedies at law, if Landlord, after making a
      good faith effort, is unable to give Tenant possession at the
      beginning of the term, the rent shall be abated on a pro rata
      basis until possession can be given. The rebated rent shall
      be accepted by Tenant as full settlement of all damages
      occasioned by the delay, and if possession cannot be
      delivered within ten (10) days of the beginning of the term,
      this Rental Agreement may be terminated by either party
      given five (5) days written notice.

      The subject of carpet cleaning was also addressed in SouthGate’s

leases. Property rule 9 provided as follows:

      All carpets are professionally cleaned at the end of each
      tenancy. The departing tenant had professionally cleaned
      carpet at move-in and the tenant will be charged for
      professionally cleaned carpet at termination. Any extra
      painting or carpet cleaning needed to be done will be
      deducted from Tenant’s Rental Deposit.

      Paragraph 30 of the lease established a checklist detailing the

condition of the dwelling at the commencement of the lease.             This

provision provided,

      Within three (3) days of the commencement of occupancy,
      Tenant shall complete and return to Landlord the Apartment
      Inspection Checklist, Smoke Alarm and Fire Extinguisher
      checklists (if applicable). If tenant does not within three (3)
      days complete and return those checklists, Tenant shall be
      presumed as acknowledging that there are no defects or
      damages in the Dwelling Unit. Landlord agrees to review the
      checklists and notify Tenant of any objections within seven (7)
      days of receipt of completed checklists. If Landlord does not
      notify Tenant of Landlord’s objections within seven (7) days of
      receipt of completed checklists, Tenant’s evaluation shall be
      deemed accepted by Landlord.             These checklists and
      objections (if any) shall be retained by Landlord.

      The tenants filed this action against SouthGate seeking a

declaration that each of the lease provisions mentioned above violated
                                    6

the Act. The tenants’ petition requested actual and punitive damages,

injunctive relief, and attorney fees.    SouthGate’s answer denied the

leases’ provisions violate the Act and raised the statute of limitations as

an affirmative defense.

        A. Motion for Partial Summary and Declaratory Judgment.

The tenants filed a motion for partial summary and declaratory

judgment.    The motion sought a declaration that the above-mentioned

lease provisions imposing charges, fines, penalties, liquidated damages,

or other fees are prohibited because SouthGate can recover only actual

damages from tenants under the Act. The tenants urged the court for

the same reason to enter summary judgment declaring that the lease

provision imposing an automatic carpet-cleaning charge violates the Act.

The tenants further urged the court to enter judgment declaring

paragraphs 11 and 30 of the lease violate section 562A.11(1) of the Act

because they purport to waive tenants’ rights or remedies pertaining to

possession and to a clean, sanitary, and habitable dwelling. In addition,

the tenants’ motion sought a determination that they did not have to

prove the landlord actually attempted to enforce these provisions against

them.

        In its resistance to the tenants’ motion for partial summary

judgment, SouthGate contended the contested provisions are not

prohibited under the Act.    In the alternative, SouthGate asserted that

even if the challenged provisions are prohibited under the Act, the

tenants suffered no damages because the provisions were not enforced

against them. The landlord further asserted it did not willfully use any

prohibited lease provision in violation of section 562A.11(2) because it

had no knowledge of the claimed prohibition prior to the execution of the

leases at issue in this case.   Based on these assertions, SouthGate’s
                                      7

resistance to the motion asserted that the tenants’ petition presented no

justiciable controversy supporting a declaratory judgment.

      SouthGate also filed a motion for summary judgment.            It urged

dismissal of the petition because all of the challenged lease provisions

are compatible with the Act and the tenants therefore suffered no

compensable injury as a matter of law.

      B. Motion for Class Certification.           The tenants also filed a

motion requesting they be certified as representatives of a class

consisting of all tenants who signed a substantially similar version of

SouthGate’s standard lease. They requested the court adjudicate for the

entire class (1) whether the challenged provisions of SouthGate’s

standard lease are prohibited by the Act, and (2) whether SouthGate

willfully used the lease knowing it contained prohibited provisions.

SouthGate resisted the certification of the proposed class of tenants,

contending the named plaintiffs are not proper representatives of the

class because the challenged lease provisions were not enforced against

them and individual questions of fact dominate over common questions

across the proposed class.

      C. District Court’s Summary Judgment Ruling.                The district

court granted the tenants’ motion for partial summary judgment. The

court declared that the three categories of lease provisions challenged by

the tenants are prohibited under the Act. The court further concluded

the lease provisions imposing the fees and charges detailed above were

prohibited   under    the   Act   because   they   were   set   “without   any

consideration of what [SouthGate’s] actual damages and fees would be in

each situation.”     The court also decided SouthGate’s carpet-cleaning

provision was prohibited under the Act because it automatically imposed

a fee on tenants without regard to whether the carpet was clean at the
                                          8

end of the lease term and authorized SouthGate to withhold the expense

from the tenants’ security deposit without proof that such cleaning was

necessary    to   restore    the   dwelling    unit   to   its   condition   at   the

commencement of the tenancy, ordinary wear and tear excepted.

       The district court’s summary judgment ruling also concluded two

other lease provisions challenged by the tenants are prohibited under

Iowa Code section 562A.11 (2015). First, the court concluded paragraph

11—the rule limiting the tenants’ remedy to a pro rata abatement of rent

in the event of a delay of possession at the beginning of the lease term—

was a prohibited term under section 562A.11(1)(d).               Second, the court

determined paragraph 30—the rule waiving the tenants’ claims of defects

in the condition of the dwelling not identified on an apartment-condition

checklist and delivered to SouthGate within three days of move-in—

constituted a waiver of the tenants’ rights prohibited under section

562A.11(1)(a).     The court reasoned that these two lease provisions

violated the Act because they purported to limit SouthGate’s obligations

under section 562A.14 (landlord’s obligation to supply possession of

dwelling unit) and section 562A.15 (landlord’s obligation to maintain fit

premises).    The court also concluded paragraph 30 of the lease was

prohibited under the Act because it was calculated to limit SouthGate’s

liability under the common law for failing to satisfy its duty to protect

tenants from reasonably foreseeable harm. 2 The court certified a class of




       2The district court concluded the question of whether SouthGate willfully used

lease provisions known to be prohibited would have to be tried. See Caruso v. Apts.
Downtown, Inc., 880 N.W.2d 465, 474 (Iowa 2016) (interpreting Iowa Code section
562A.11(2) as requiring “actual knowledge” that a lease provision was illegal). Having
concluded the tenants’ motion for summary judgment should be granted, the district
court denied SouthGate’s motion for summary judgment.
                                     9

plaintiffs consisting of all of SouthGate’s tenants with the same or

substantially similar standard leases and lease rules.

       In reaching its summary judgment conclusions, the district court

relied on an unpublished decision of our court of appeals in Staley v.

Barkalow, No. 12–1031, 2013 WL 2368825 (Iowa Ct. App. May 30, 2013).

In Staley, the plaintiffs were tenants who alleged their landlord used

several lease provisions prohibited under Iowa Code section 562A.11(1).

Staley, 2013 WL 2368825, at *2.          The tenants challenged the lease

provisions on the grounds they constituted illegal indemnity and

exculpatory clauses, required tenants to pay rent even if the landlord

failed to deliver possession of the premises at the commencement of the

lease term, and illegally required tenants to pay for maintenance and

repair of the premises, carpet cleaning, and property damages caused by

third-party vandals. Id. at *2–3. The defendant landlord contended it

had no liability to the tenants under chapter 562A for lease provisions

that were included in the lease but not enforced. Id. at *4–5. The district

court denied the Staley tenants’ motion for partial summary judgment,

concluding the landlord had no liability to the tenants under section

562A.11(2) for including any lease provisions that were not enforced

against them, and denied a motion to certify a class of similarly situated

plaintiffs.   Id. at *5–6.   Our court of appeals reversed, concluding a

landlord “willfully uses” a lease provision prohibited under the Act by

willfully including it in a lease. Id. at *8. The court of appeals also found

the district court abused its discretion in refusing to certify the class of

tenants. Id. at *12.

       We granted SouthGate’s application for interlocutory review.
                                       10

         II. Scope and Standards of Review.

         Generally, our standard of review for a declaratory judgment ruling

depends on whether the action was tried at law or in equity in the district

court.     When we review a declaratory ruling entered on summary

judgment, however, our scope of review is for correction of errors at law.

Shelby Cty. Cookers, L.L.C. v. Util. Consultants Int’l., Inc., 857 N.W.2d
186, 189 (Iowa 2014). Summary judgment rulings based on statutory

interpretation are reviewed for correction of errors at law.          Estate of

McFarlin v. State, 881 N.W.2d 51, 56 (Iowa 2016).

         We review a district court’s rulings on certification of a class for an

abuse of discretion. Kragnes v. City of Des Moines, 810 N.W.2d 492, 498

(Iowa 2012).        The district court “enjoys broad discretion in the

certification of class action lawsuits.” Legg v. W. Bank, 873 N.W.2d 756,

758 (Iowa 2016) (quoting Vos v. Farm Bureau Life Ins., 667 N.W.2d 36, 44

(Iowa 2003)).      Iowa’s “class-action rules are remedial in nature and

should be liberally construed to favor the maintenance of class actions.”

Anderson Contracting, Inc. v. DSM Copolymers, Inc., 776 N.W.2d 846, 848

(Iowa 2009) (quoting Comes v. Microsoft Corp., 696 N.W.2d 318, 320

(Iowa 2005)). A district court abuses its discretion when its “grounds for

certification are clearly unreasonable.” Id.

         III. Analysis.

         We first address SouthGate’s contention that the district court

erred in interpreting the word “uses” in section 562A.11(2) in a way that

permits a tenant to recover damages against a landlord who knowingly

included, but did not attempt to enforce, a prohibited provision in a

rental agreement.      We then turn to SouthGate’s alternative contention

that even if the district court correctly interpreted section 562A.11(2), we

must still reverse the summary judgment ruling because none of the
                                         11

rental agreement provisions challenged by the tenants in this case are

prohibited under section 562A.11(1).           Lastly, we address SouthGate’s

assertion that the district court abused its discretion in certifying a class

of tenants in this action.

       A. Standing. SouthGate casts its challenge to the district court’s

interpretation of the word “uses” in section 562A.11(2) as a question of

standing. 3    Noting that the lease terms of Kline, Sories, and McCann

ended before this litigation was commenced, SouthGate posits that the

tenants can assert no imminent threat of future injury arising from the

enforcement of any lease provision.            Because it is undisputed that

SouthGate made no attempt to enforce the challenged lease provisions

against the named plaintiffs, SouthGate argues the summary judgment

record is devoid of evidence of any injurious effect necessary to sustain

standing to sue. Accordingly, SouthGate suggests, the tenants’ claims in

this case are purely hypothetical or academic—not concrete and

justiciable.

       The tenants take a distinctly different view.            They claim their

standing to sue SouthGate under section 562A.11(2) does not turn on

the landlord’s attempt to enforce prohibited provisions of their rental

agreements or on proof of actual damages.             The tenants contend they

have standing to sue SouthGate under the statute as a consequence of

SouthGate’s alleged inclusion of known prohibited provisions in their

rental agreements—even if SouthGate made no attempt to enforce those

provisions.


       3The standing argument is alternatively pressed by SouthGate under theories of
ripeness and mootness. Because we conclude the theories of ripeness and mootness
are unmeritorious for the same reasons as the argument based on standing, we do not
address them separately in this opinion.
                                             12

       We have characterized the standing doctrine as a self-imposed rule

of judicial restraint. Hawkeye Bancorporation v. Iowa Coll. Aid Comm’n,

360 N.W.2d 798, 802 (Iowa 1985). The doctrine limits the work of courts

to those cases in which plaintiffs have a “sufficient stake in an otherwise

justiciable controversy to obtain judicial resolution of [their] controversy.”

Citizens for Responsible Choices v. City of Shenandoah, 686 N.W.2d 470,

475 (Iowa 2004) (quoting Birkhofer ex rel. Johannsen v. Birkhofer, 610
N.W.2d 844, 847 (Iowa 2000)). The sufficiency of the tenants’ stake in

this case therefore turns on (1) whether they assert a specific personal or

legal interest in the litigation and (2) whether that interest has been

injuriously affected. See id.

       Typically, we have applied the doctrine of standing in public rights

cases, where we require the citizen to demonstrate “some personal

injury.” Godfrey v. State, 752 N.W.2d 413, 424 (Iowa 2008). This case

does not involve litigation against the state or a political subdivision, but

rather against a private party based on a statutory cause of action. Our

assessment of the nature of the tenants’ right to proceed with the

litigation therefore must focus on the scope of the cause of action as

enacted by the legislature in section 562A.11(2). 4                    The parties offer

         4The landlord cites us to the recent United States Supreme Court decision in

Spokeo, Inc. v. Robins, 578 U.S. ___, 136 S. Ct. 1540 (2016), which it urges us to follow.
In Spokeo, someone ran a search under the plaintiff’s name on the defendant’s “people
search engine” and received inaccurate information. Spokeo, 578 U.S. at __, 136 S. Ct.
at 1544. The plaintiff thereafter brought a putative class action against the defendant
under the Federal Fair Credit Reporting Act (FCRA). Id. The district court dismissed
the plaintiff’s case for lack of Article III standing, but the Ninth Circuit reversed, finding
that a violation of the plaintiff’s statutory rights under the FCRA was sufficient in and of
itself to confer standing. Id. at ___, 136 S. Ct. at 1544–45. The Supreme Court reversed
and remanded, reasoning,
       Congress’[s] role in identifying and elevating intangible harms does not
       mean that a plaintiff automatically satisfies the injury-in-fact
       requirement whenever a statute grants a person a statutory right and
       purports to authorize that person to sue to vindicate that right. Article
                                           13

distinctly divergent interpretations of the word “uses” in section

562A.11(2).      The tenants assert a landlord “uses” a rental agreement

including a prohibited provision when the agreement forms the basis of a

landlord–tenant relationship.         Thus, under the tenants’ interpretation,

SouthGate used rental agreements containing prohibited provisions

within the meaning of section 562A.11(2) even though it took no

affirmative steps to enforce them.                In sharp contrast, SouthGate

contends a landlord “uses” a rental agreement for purposes of the statute

only if it attempts to enforce a prohibited provision against a tenant and

thereby causes actual damages. Because it did not attempt to enforce

any of the challenged provisions against Kline, Sories, or McCann,

SouthGate contends the tenants were not injuriously affected and

therefore have no standing to sue in this case.

       We conclude section 562A.11(2) is ambiguous because reasonable

persons could disagree as to the meaning of “uses” in this context. See

IBP, Inc. v. Harker, 633 N.W.2d 322, 325 (Iowa 2001). In interpreting a

statute, our primary objective is to determine the legislature’s intent.

Branstad v. State ex rel. Nat. Res. Comm’n, 871 N.W.2d 291, 295 (Iowa

2015). We determine the legislature’s intent by assessing the language

used in the statute, the statute’s purpose, and the consequences of

possible interpretations.         Des Moines Flying Serv., Inc. v. Aerial Servs.

___________________________
       III standing requires a concrete injury even in the context of a statutory
       violation.
Id. at ___, 136 S. Ct. at 1549.
         The Supreme Court instructed the Ninth Circuit to determine on remand
“whether the particular procedural violations alleged in this case entail a degree of risk
sufficient to meet the concreteness requirement.” Id. at ___, 136 S. Ct. at 1550. We are
not persuaded that the Article III limit on Congress’s power to authorize private
litigation in the federal courts identified in Spokeo applies to the same extent when the
general assembly authorizes private litigation in Iowa courts.
                                          14

Inc., 880 N.W.2d 212, 220 (Iowa 2016). When interpreting a statute, we

consider a statute in its entirety, not just isolated words or phrases.

Schadendorf v. Snap–On Tools Corp., 757 N.W.2d 330, 337 (Iowa 2008).

Because the word “uses” is undefined in the Act, we assign it its

common, ordinary meaning in the context in which it is used. Bank of

Am., N.A. v. Schulte, 843 N.W.2d 876, 880 (Iowa 2014).

       The Act—a comprehensive reform of residential landlord–tenant

law—was adopted in 1978.              1978 Iowa Acts, ch. 1172 (codified as

amended at Iowa Code ch. 562A). 5              In adopting the landmark reform

measure, the general assembly prescribed in some detail the obligations

owed by landlords and tenants to each other.                        See Iowa Code

§§ 562A.12–.15      (landlord     obligations);    id.   §§   562A.17–.20      (tenant

obligations). The reform measure also delineated the remedies that are

available to landlords and tenants for breaches of their respective

obligations. Id. §§ 562A.27–.33 (landlord remedies); id. §§ 562A.21–.26

(tenant remedies).

       The general assembly included in the Act a statement of the

purposes and policies underlying the new Code chapter:

             a. To simplify, clarify, modernize and revise the law
       governing the rental of dwelling units and the rights and
       obligations of landlord and tenant; and

            b. To encourage landlord and tenant to maintain and
       improve the quality of housing.

             c. To ensure that the right to the receipt of rent is
       inseparable from the duty to maintain the premises.

Iowa Code § 562A.2(2).


       5The  history of landlord–tenant law antedating the adoption of the Act was well-
chronicled in De Stefano v. Apts. Downtown, Inc., 879 N.W.2d 155 (Iowa 2016), and will
not be repeated here.
                                    15

      Professor Lovell published an exhaustive review of the Act shortly

after its adoption. See Russell E. Lovell, The Iowa Uniform Residential

Landlord and Tenant Act and the Iowa Mobile Home Parks Residential

Landlord and Tenant Act, 31 Drake L. Rev. 253 (1981) [hereinafter

Lovell]. He noted that the Act provided needed specifics for implementing

the warranty of habitability recognized earlier by this court in Mease v.

Fox, 200 N.W.2d 791 (Iowa 1972), and provided additional rights and

protections for tenants as well. Lovell, 31 Drake L. Rev. at 263. Included

among those additional protections for tenants is section 562A.11, a

provision expressly prohibiting certain categories of rental agreement

provisions and authorizing remedies for its violation. It states,

            1. A rental agreement shall not provide that the
      tenant or landlord:

            a. Agrees to waive or to forego rights or remedies
      under this chapter provided that this restriction shall not
      apply to rental agreements covering single family residences
      on land assessed as agricultural land and located in an
      unincorporated area;

            b. Authorizes a person to confess judgment on a claim
      arising out of the rental agreement;

            c. Agrees to pay the other party’s attorney fees; or

              d. Agrees to the exculpation or limitation of any
      liability of the other party arising under law or to indemnify
      the other party for that liability or the costs connected
      therewith.

            2. A provision prohibited by subsection 1 included in
      a rental agreement is unenforceable. If a landlord willfully
      uses a rental agreement containing provisions known by the
      landlord to be prohibited, a tenant may recover actual
      damages sustained by the tenant and not more than three
      months’ periodic rent and reasonable attorney fees.

Iowa Code § 562A.11. This provision is a remedial feature of the reform

legislation that was designed, as Professor Lovell has explained, “to

ensure that the new protections afforded . . . tenants [were] not lost
                                     16

through the contracting process.”         Lovell, 31 Drake L. Rev. at 288.

SouthGate advances an interpretation of section 562A.11(2) that would

require tenants to prove actual damages arising from attempted

enforcement of a prohibited provision.        Under this interpretation, the

tenants’ remedy for mere inclusion of a prohibited provision in a rental

agreement is the defense of unenforceability under section 562A.11(1).

      Because the general assembly authorized the more consequential

remedy of actual damages in the second sentence of section 562A.11(2)

against a landlord who “uses” a rental agreement including a prohibited

provision, SouthGate contends we should conclude “uses” refers to more

culpable conduct than mere inclusion of a prohibited term.                In

particular, SouthGate posits that the second sentence means a landlord

“uses” a rental agreement with a prohibited provision only by attempting

to enforce the prohibited provision and causing a tenant’s actual

damage. We are not convinced.

      It seems unlikely to us that the availability of the distinct remedial

alternatives authorized in the first and second sentences of section

562A.11(2) turns on whether the landlord has attempted to enforce a

prohibited provision. The defense of unenforceability granted in the first

sentence of the section seems to presuppose that the general assembly

was contemplating a scenario in which a landlord has attempted to

enforce a prohibited provision.

      We think it more likely that the general assembly prescribed

different remedies in the first and second sentences of section 562A.11(2)

as a means of addressing the degree of a landlord’s subjective culpability.

The defense of unenforceability was chosen as the remedy in the first

sentence for tenants against landlords who mistakenly or innocently

include   prohibited   provisions   in    their   rental   agreements.   The
                                         17

consequence-of-damage remedies authorized in the second sentence is

reserved for the more culpable conduct of landlords who willfully and

knowingly use prohibited provisions.

       We also think it apparent that the general assembly’s choice of the

word “uses” in the second sentence of section 562A.11(2) was intended to

address a broader range of landlord conduct than is reached by the word

“included” in the previous sentence.           Although “uses” in this context

obviously subsumes the conduct of attempting to enforce a prohibited

provision, we believe it also encompasses the separate egregious act of

inserting such a provision in a rental agreement with knowledge that it is

prohibited.    In his early exegesis of the Act, Professor Lovell presaged

that section 562A.11 would authorize a remedy at law “against a

landlord who include[s] a prohibited provision in the lease, whether or

not the landlord [sought] to enforce that provision against the tenant.”

Lovell, 31 Drake L. Rev. at 292–93.             Standing alone, the defense of

unenforceability will not accomplish excision of prohibited provisions

from residential rental agreements.            See id. at 291–92. “There was

further concern that without the prospect of other remedial sanctions,

there would be some unscrupulous landlords who would continue to

insert prohibited provisions in their leases and exploit those provisions

against unsuspecting tenants.”           Id. at 292.      For these reasons, we

conclude section 562A.11(2) authorizes a claim for damages against a

landlord, even in the absence of an attempt to enforce a prohibited

provision. This interpretation best comports with the general assembly’s

directive that we liberally construe chapter 562A. 6


       6It is noteworthy that Iowa’s language is similar to that in the 1972 Uniform
Residential Landlord and Tenant Act, which provided, “If a landlord deliberately uses a
rental agreement containing provisions known by him to be prohibited, the tenant may
                                          18

       In furtherance of its standing argument, SouthGate also contends

proof of actual damages is a prerequisite for the recovery of additional

damages of “not more than three months’ periodic rent” under section

562A.11(2).      SouthGate focuses here on the phrase “a tenant may

recover actual damages . . . and not more than three months’ periodic

rent” within the second sentence of the section and asserts it means a

tenant may not recover the latter without the former.                  We reject this

interpretation of the phrase, however, because we have already

determined the section authorizes a damage remedy against landlords

who knowingly include prohibited provisions in their leases even in the

absence of any attempt to enforce them.                      Consistent with this

understanding, we conclude the conjunctive connection in the subject

phrase permits a recovery of not more than three months’ periodic rent

even if no actual damages are pled and proved.

       Analogizing the “not more than three months’ periodic rent”

formulation to a punitive damage award, SouthGate calls our attention to
___________________________
recover in addition to his actual damages an amount up to [3] months’ periodic rent
and reasonable attorney’s fees.” Unif. Residential Landlord & Tenant Act § 1.403, 7B
U.L.A. 313 (2006). The official comment explains,
       Such provisions, even though unenforceable at law may nevertheless
       prejudice and injure the rights and interests of the uninformed tenant
       who may, for example, surrender or waive rights in settlement of an
       enforceable claim against the landlord for damages arising from the
       landlord’s negligence.
Id. § 1.403 cmt., 7B U.L.A. 314.
        This language suggests that the drafters of the uniform act understood the term
“uses” to have a relatively broad meaning. In fact, when Oregon enacted its version of
the uniform act, it modified this sentence seemingly to achieve the meaning sought by
the landlord in this case: “If a landlord deliberately uses a rental agreement containing
provisions known by the landlord to be prohibited and attempts to enforce such
provisions, the tenant may recover in addition to the actual damages of the tenant an
amount up to three months’ periodic rent.” Or. Rev. Stat. Ann. § 90-245(2) (West,
Westlaw current through emergency legis. through ch. 13 of 2017 Reg. Sess.) (emphasis
added).
                                    19

the principle that punitive damages are generally not recoverable in the

absence of actual damages. See Syester v. Banta, 257 Iowa 613, 627,

133 N.W.2d 666, 675 (Iowa 1965).         Although that principle is well-

established, we conclude it does not constrain the general assembly’s

choice to provide a remedy other than actual damages as an alternative

for tenants who have suffered no actual damage arising from an

attempted enforcement of a prohibited provision, but nonetheless seek a

remedy for their landlord’s egregious inclusion of the provision.

      SouthGate contends our decision in D.R. Mobile Home Rentals v.

Frost, 545 N.W.2d 302 (Iowa 1996) (per curiam), should lead us to

conclude the tenants claims must fail because they cannot prove actual

damages. In that case, a tenant abandoned a rented dwelling.        Id. at

303. The landlord sued for damages under Iowa Code section 562A.32

after the rental agreement was terminated, seeking a judgment for

unpaid rent for the period between the abandonment and termination

and for the cost of removing debris left on the premises by the tenant.

Id. at 303–04, 306. The district court entered judgment for the landlord

and the tenant appealed.      Id. at 304.    On appeal, we reversed the

judgment for rent because the landlord failed to prove it made any effort

to rent the dwelling as required under Iowa Code section 562A.29(3) after

the tenant abandoned it. Id. at 305. We also reversed the judgment for

the cost of removing the debris because the landlord “did not present

evidence that Frost’s debris was removed.” Id. at 306.

      SouthGate’s contention that Frost supports its position that proof

of actual damages is a prerequisite for tenants seeking a damage remedy

under section 562A.11(2) is off the mark.      Although we reversed the

judgment for damages in Frost for lack of proof of actual damages, we did

so because the landlord brought that action under section 562A.32. Id.
                                   20

at 306; see also Iowa Code § 562A.32 (“If the rental agreement is

terminated, the landlord may have a claim for possession and for rent

and a separate claim for actual damages for breach of the rental

agreement and reasonable attorney fees . . . .”). That section makes no

provision for a remedial alternative to actual damages in posttermination

actions brought by landlords like the one available to tenants under

section 562A.11(2). Accordingly, Frost is distinguishable and not helpful

to our analysis.

      For all of these reasons, we reject SouthGate’s contention that the

tenants lack standing to press their statutory claims for damages under

section 562A.11(2).   Thus, we now turn to SouthGate’s argument that

the district court erred in concluding that provisions in the rental

agreement assessing the challenged charges and fees are prohibited

provisions.

      B. Fees, Charges, and Liquidated Damages Provisions.           The

district court concluded all of the challenged fees, charges, and

liquidated damage provisions in the leases are prohibited under the Act

“because they were set without any consideration of what the landlord’s

actual damages and fees would be in each situation.” The court reached

this conclusion because it believed our decision in Frost required it.

SouthGate asserts reversal is required on this issue because the fees,

charges, and liquidated damages provisions challenged by the tenants in

this case are not prohibited under either chapter 562A or law

supplementing the chapter. See id. § 562A.3.

      Although chapter 562A imposes some specific restraints on the

content of residential rental agreements, the statute does not completely

displace freedom of contract. This is made evident in section 562A.9(1),

which provides,
                                     21
      The landlord and tenant may include in a rental agreement,
      terms and conditions not prohibited by this chapter or other
      rule of law including rent, term of the agreement, and other
      provisions governing the rights and obligations of the parties.

Iowa Code § 562A.9(1).

      As we have already noted, some specific categories of provisions

are expressly prohibited under the Act. For example, provisions waiving

rights and remedies established in chapter 562A are banned, as are

those confessing judgment, those exculpating, limiting, or indemnifying

another party’s liability, and those agreeing to pay another party’s

attorney fees. See Iowa Code § 562A.11(1). Unconscionable provisions

are also prohibited. Id. § 562A.7. Beyond these express prohibitions,

however, landlords and tenants are free to form residential rental

contracts consistent with chapter 562A and the principles of law and

equity supplementing it. Id. § 562A.3.

      Upon review, we conclude the district court erred in declaring that

the fees, charges, and liquidated damages provisions in paragraphs 3

(charge for checks returned for insufficient funds), 4 (charge for new

tenants added to the lease after term begins), 9 (fee for utility bill

received or paid by landlord because tenant failed to arrange transfer of

account),   12   (charge   for   maintenance   calls   caused   by   tenant’s

negligence), 15 (liquidated damages for unauthorized pet), 19 (fee for

assigning or subletting), 22 (per diem fee for holding over), and 27 (rent

acceleration clause for early termination) of the rental agreement and

rules 10 (charge for lockout service calls), 11 (fee for replacement keys),

and 12 (charge for lease violations) are categorically prohibited as a

matter of law.   We find no basis for determining these provisions are

categorically prohibited under section 562A.11(1). Accordingly, they are
                                    22

appropriately classified as “other provisions governing the rights and

obligations of the parties” under section 562A.9(1). Id. § 562A.9(1).

      The tenants nonetheless urge affirmance of the district court’s

declaration because the challenged fees, charges, and liquidated damage

amounts are not “actual damages” recoverable by landlords. In support

of this argument, the tenants cite our decision in Frost.       Frost, 545
N.W.2d 302.    But as our discussion of Frost in our analysis of the

standing issue reveals, the landlord’s posttermination action in that case

was not brought to enforce fees, charges, or liquidated damage

provisions.   The landlord in Frost instead brought a posttermination

action under section 562A.32 for unpaid rent and damages for the cost of

removing debris left by the tenant who had abandoned the dwelling

before the end of the lease term.        Id. at 303–04.   We reversed the

judgment against the tenant because the landlord failed to prove it met

its statutory obligation to attempt to rent the dwelling during the interim

between the tenant’s abandonment of the property and the end of the

lease term, and because the record lacked substantial evidence of the

expense, if any, incurred by the landlord in removing the tenant’s debris.

Id. at 305. Thus, we reject the tenants’ contention that our decision in

Frost established a rule that fees, charges, or liquidated damage

provisions in rental agreements are categorically prohibited.

      We conclude the summary judgment declaring the fees, charges,

and liquidated damages are categorically prohibited provisions must be

reversed. We emphasize, however, that the district court did not decide

whether any of the fees, charges, and liquidated damage provisions

challenged in this case by the tenants are unconscionable under section

562A.7 or unenforceable penalties under any other principle of law or
                                      23

equity supplementing the Act.       See id. §§ 562A.7, .9(1).    Accordingly,

those issues remain for resolution in proceedings on remand.

      C. Delayed Possession Provision.          Paragraph 11 of the rental

agreements provides,

      Subject to other remedies at law, if Landlord, after making a
      good faith effort, is unable to give Tenant possession at the
      beginning of the term, the rent shall be rebated on a pro rata
      basis until possession can be given. The rebated rent shall
      be accepted by Tenant as full settlement of all damages
      occasioned by the delay, and, if possession cannot be
      delivered within ten (10) days of the beginning of the term,
      this Rental Agreement may be terminated by either party
      giving five (5) days written notice.

      The district court found this provision is prohibited under section

562A.11(1)(d) because it constitutes an exculpation or limitation of the

landlord’s liability arising under law.

      SouthGate contends the district court erred in concluding this is a

prohibited provision. Noting the provision commences with “subject to

other remedies at law,” SouthGate posits the tenants’ right to refuse the

rent abatement as a make-whole remedy and instead file an action for

damages is not foreclosed.      Although the provision does track section

562A.11(1)(d) in abating the obligation to pay rent during the delay and

permitting the tenants to terminate the rental agreement upon five days’

written notice, we find it falls completely off the statutory rails in limiting

SouthGate’s damage exposure to the abatement remedy “as full

settlement of all damages.” The provision cannot be saved in our view by

the ambiguous introductory phrase “[s]ubject to other remedies at law”

as it otherwise clearly purports to attempt to limit SouthGate’s liability

and the tenants’ remedy for damages sustained as a consequence of the

delay under section 562A.22. See id. § 562A.22(1)(b) (allowing tenants to

elect to sue for possession and recover damages); id. § 562A.22(2)
                                      24

(authorizing recovery of actual damages and reasonable attorney fees if

landlord’s failure to deliver possession is willful and not in good faith).

      We conclude the district court correctly declared paragraph 11 is a

prohibited provision under section 562A.11.

      D. Carpet-Cleaning Provision. The district court concluded the

carpet-cleaning provision found in rule 9 of SouthGate’s rental

agreement is prohibited because it provides for automatic cleaning

whether the carpet needs cleaning or not and because the rule permits

the landlord to avoid its obligations under section 562A.12(3). See id.

§ 562A.12(3) (requiring landlord within thirty days to return the rental

deposit or furnish to the tenant a written statement showing the specific

reason for withholding any portion of the rental deposit and detailing the

reasons for which withholding is permitted).           SouthGate contends the

district court erred on this issue because the record demonstrates that

the provision is not automatically invoked against tenants.                   The

summary judgment record reveals, for example, that no amount was

withheld from the security deposits of Kline, Sories, or McCann for carpet

cleaning.   SouthGate further contends that even if the carpet-cleaning

provision were invoked against a tenant, no violation of section

562A.12(3)(a)(2) would occur because the cleaning of carpets is a

measure calculated to restore the dwelling unit to its condition at the

commencement of the tenancy.         See id. § 562A.12(3)(a)(2) (authorizing

withholding from the rental deposit such amounts as are reasonably

necessary    “[t]o   restore   dwelling    unit   to   its   condition   at   the

commencement of the tenancy, ordinary wear and tear excepted”).

      We recently addressed the enforceability of a carpet-cleaning

provision in a residential rental agreement.           See De Stefano v. Apts.

Downtown, Inc., 879 N.W.2d 155 (Iowa 2016).                  In De Stefano, we
                                    25

acknowledged that Iowa Code section 562A.12 “clearly authorizes the

deduction of carpet-cleaning costs from rental deposits if necessary to

restore the dwelling unit to the condition at the commencement of the

tenancy, beyond the ordinary wear and tear.” Id. at 186. We clarified,

however, that a landlord cannot “impose an automatic carpet-cleaning

fee and deduct such charges from a rental deposit.” Id.

      We conclude the district court erred in declaring SouthGate’s rule

9 is a prohibited provision under section 562A.12(3).     The rule is not

reasonably understood as a provision for effecting an automatic

withholding of the cost of carpet cleaning from security deposits. It is

instead a provision establishing a benchmark for the condition of the

carpet—a clean carpet—at the commencement of each tenancy from

which subsequent assessments of ordinary wear and tear can be

measured. We believe it is significant that the first two sentences of rule

9 do not purport to authorize the automatic withholding of the cost of

such regular cleaning from the tenant’s security deposit. See id. (leaving

room for the possibility that “a landlord may be able to impose a

nonrefundable charge on tenants for automatic carpet cleaning” not

affecting the rental deposit). Indeed, as we have already indicated, the

summary judgment record reveals no withholding for regular carpet

cleaning was claimed by SouthGate from the security deposits of Kline,

Sories, or McCann.

      We acknowledge that the third sentence of rule 9 authorizes a

deduction from the rental deposit for any “extra painting or carpet

cleaning needed to be done.”     This sentence does not render the rule

categorically infirm in our view because the word “extra” distinguishes

the cleaning referenced here from the regular carpet cleaning described

in the preceding two sentences. Any attempted withholding of the cost of
                                     26

such “extra” cleaning from the rental deposit would be subject to the

requirement   that   SouthGate     prove   the   cleaning   was   reasonably

necessary “[t]o restore the dwelling unit to its condition at the

commencement of the tenancy, ordinary wear and tear excepted.” Iowa

Code § 562A.12(3)(a)(2).

      We conclude rule 9 is not categorically prohibited under the Act.

Accordingly, we reverse on this issue.

      E.   The Apartment-Inspection Checklist. The district court

declared paragraph 30 of the lease is a prohibited provision because it

constitutes a limitation or exculpation of SouthGate’s liability to exercise

ordinary care for the safety of its tenants and its statutory obligation to

provide and maintain a fit dwelling under section 562A.15(1). SouthGate

contends the district court erred in interpreting the apartment-checklist

provision in paragraph 30 as an agreement to waive or forego rights or

remedies or an agreement to exculpate or limit the landlord’s liability for

defects in the premises.      The provision accomplishes none of those

prohibited ends, SouthGate asserts, and it instead serves a protective

function for tenants.      In documenting defects of the dwelling at the

outset of the tenancy, tenants diminish the risk that they will be blamed

for any preexisting damages.      Furthermore, SouthGate contends, the

checklist provision advances the salutary interests of both parties to the

lease in documenting the condition of the premises and facilitating the

prompt repair of any defects from the outset of the tenancy.

      The tenants contend the district court got it right because the

consequence of a failure to timely complete and return the form is

onerous—a presumption arises under paragraph 30 that the tenant

acknowledges there are no defects or damage in the dwelling unit at the

outset of the tenancy. The tenants characterize the checklist provision
                                     27

as a thinly veiled device calculated by SouthGate to avoid liability for

defects in the dwelling in violation of section 562A.11(1)(a) and (d) in the

event tenants overlook a defect and fail to list it or fail to return the form

to SouthGate within three days after occupancy of the dwelling begins.

      We find SouthGate’s arguments more persuasive on this point. We

view paragraph 30 as a procedural device to promote documentation of

the condition of the dwelling at the outset of the landlord–tenant

relationship. The checklist is a means of focusing the attention of both

parties on any defects when occupancy begins so that any documented

defects may be known and repaired if necessary by SouthGate. We find

persuasive SouthGate’s assertion that the checklist device serves in part

to shield tenants from responsibility for preexisting conditions or defects

in the dwelling. Although the contents of the checklist—or the absence

of a checklist if the tenant fails to prepare and return it—might well have

evidentiary significance in the event SouthGate claims the tenant caused

damage to the dwelling, we conclude the evidence falls short of an

agreement to waive or forego rights or remedies prohibited under section

562A.11(1)(a) or an agreement to exculpate or limit SouthGate’s liability

under the law.     Accordingly, we conclude the district court erred in

declaring paragraph 30 of the rental agreement is a prohibited provision.

      F.   Certification of the Class.      SouthGate argues the district

court made both procedural and substantive errors in certifying the class

of tenants.   In ruling on the tenants’ motion to certify the class, the

district court cited the decision of the court of appeals in Staley. In that

case, discussed above in this opinion, the appellate court directed the

district court to certify a class of tenants challenging provisions of a

residential rental agreement.       Staley, 2013 WL 2368825, at *10.

SouthGate contends the district court in this case relied solely on the
                                      28

certification decision in Staley and assumed—without performing an

independent analysis and making findings of fact as to the substantive

criteria for class certification—that certification is appropriate in this

case.

        The tenants have the burden of establishing that the proposed

class meets the prerequisites for certification. Vos, 667 N.W.2d at 45.

An order certifying a class “shall state the reasons for the court’s ruling

and its findings on the facts listed in rule 1.263(1).”       Iowa R. Civ. P.

1.264(2).     In summary fashion, the district court found this case

presents “nearly identical class certification facts” to those in Staley and

ordered certification here.     SouthGate contends the court’s summary

disposition of the certification issue without the predicate factual

determinations mandated by our procedural rules constitutes an abuse

of discretion.

        SouthGate also criticizes the district court’s description of the class

“consisting of all of the Defendants’ tenants with the same or

substantially similar standard leases and lease rules.”            SouthGate

contends this description is flawed because it lacks a time limitation and

leaves too much ambiguity arising from the phrase “substantially

similar.” These uncertainties are so profound, in SouthGate’s view, as to

constitute an abuse of discretion.

        We conclude the class certification is procedurally flawed in the

absence of the required findings and must be reversed.             Our ruling

should not be understood, however, as a determination that the grounds

for certification of a class cannot be established in this case.           On

remand, the court should make the findings required under rule

1.263(1). At that time, if the court’s findings support the certification of

a class, the court will also have an opportunity to address any issues
                                    29

raised by SouthGate with respect to uncertainty in the description of the

class.

         IV. Conclusion.

         We affirm the district court’s declaration that paragraph 11 of

SouthGate’s rental agreement constitutes a prohibited provision.      We

reverse the district court’s declaration that the other lease and rule

provisions are categorically prohibited.     We also reverse the class

certification ruling and remand for further proceedings.

         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.